J-A25023-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSHUA M. SCHAEFFER                        :
                                               :
                       Appellant               :   No. 1038 EDA 2018

          Appeal from the Judgment of Sentence November 30, 2017
               In the Court of Common Pleas of Carbon County
            Criminal Division at No(s): CP-13-CR-0001508-2017


BEFORE: PANELLA, J., DUBOW, J., and KUNSELMAN, J.

JUDGMENT ORDER BY PANELLA, J.:                            FILED MAY 23, 2019

        Joshua M. Schaeffer appeals pro se from the judgment of sentence

entered in the Carbon County Court of Common Pleas following his conviction

for possession of drug paraphernalia.1 Owing to the substantial defects in his

brief, we dismiss the appeal.

        Our resolution of this appeal renders a detailed recitation of the facts

and procedural history unnecessary. Briefly, following a traffic stop, Appellant

consented to a police search of his vehicle. In Appellant’s backpack, the

officers found marijuana, hashish oil, rolling papers, and a blue straw with

white powder residue.




____________________________________________


1   35 P.S. § 780-113(a)(32).
J-A25023-18


       Appellant waived his right to the representation of counsel. He pled

guilty to possession of drug paraphernalia, and the court sentenced him to

one year of probation. His timely, pro se appeal is now properly before us.2

       The Pennsylvania Rules of Appellate Procedure provide the following

guidelines regarding the content of an appellant’s brief:

       Rule 2111. Brief of the Appellant

       (a) General Rule. The brief of the appellant, except as otherwise
       prescribed by these rules, shall consist of the following matters,
       separately and distinctly and in the following order:

          (1) Statement of jurisdiction.

          (2) Order or other determination in question.

          (3) Statement of both the scope of review and the standard
          of review.

          (4) Statement of the questions involved.

          (5) Statement of the case.

          (6) Summary of argument.

          (7) Statement of the reasons to allow an appeal to challenge
          the discretionary aspects of sentence, if applicable.

          (8) Argument for appellant.

          (9) A short conclusion stating the precise relief sought.

          (10) The opinions and pleadings specified in Subdivisions
          (b) and (c) of this rule.

____________________________________________


2 Appellant’s judgment of sentence was mistakenly listed on the docket as
having been entered on November 30, 2017. Appellant’s judgment of
sentence was in fact entered on January 4, 2018, making his filing of a pro se
notice of appeal on Monday, February 5, 2018, timely. See Pa.R.A.P. 903(a)
(timely notice of appeal must be filed within thirty days); see also 1 Pa.C.S.A.
§ 1908 (when the thirtieth day of an appeal period falls on Saturday or
Sunday, that day shall be omitted from the timeliness computation).

                                           -2-
J-A25023-18


         (11) In the Superior Court, a copy of the statement of errors
         complained of on appeal, filed with the trial court pursuant
         to Rule 1925(b), or an averment that no order requiring a
         statement of errors complained of on appeal pursuant to
         Pa.R.A.P. 1925(b) was entered.

Pa.R.A.P. 2111(a)(1)-(11).

      “Briefs and reproduced records shall conform in all material respects

with the requirements of these rules … if the defects are in the brief or

reproduced record of the appellant and are substantial, the appeal or other

matter may be quashed or dismissed.” Pa.R.A.P. 2101. “The argument portion

of an appellate brief must be developed with a pertinent discussion of the

point which includes citations to the relevant authority.” Commonwealth v.

Genovese, 675 A.2d 331, 334 (Pa. Super. 1996) (citations omitted). This

Court is unable to review an appellant’s claims where he fails to include

relevant citations to authority or legal discussion in his brief. See

Commonwealth v. Russell, 665 A.2d 1239, 1246 (Pa. Super. 1995).

      Further, “[a]lthough this Court is willing to liberally construe materials

filed by a pro se litigant, pro se status confers no special benefit upon the

appellant.” Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super. 2005)

(citation omitted). “To the contrary, any person choosing to represent himself

in a legal proceeding must, to a reasonable extent, assume that his lack of

expertise and legal training will be his undoing.” Id. (citation omitted).

      The pro se brief Appellant submitted to this Court substantially fails to

conform to the basic requirements of appellate advocacy. Absent are the

required headings, statement of jurisdiction, or scope and standard of review.


                                     -3-
J-A25023-18



Appellant fails to present a single question for our review. His brief wholly

lacks a cogent argument, much less citations to legal cases or the certified

record.

       The substantial defects in Appellant’s brief prevent this Court from

conducting any meaningful review of his claims.3 While we are sensitive to the

fact that Appellant has chosen to proceed pro se, we decline to become his

counsel. Having been deprived of our ability to review his claims by his

noncompliant brief, we are constrained to dismiss this appeal.

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/19




____________________________________________


3  From what little we are able to discern, Appellant is troubled by the
Commonwealth’s failure to introduce test results proving the substance
discovered in Appellant’s car was marijuana. See Appellant’s Brief, at 3-4
(unpaginated). However, Appellant pled guilty to possession of drug
paraphernalia, not possession of marijuana. Moreover, Appellant himself
admitted culpability to this crime as part of his plea – obviating the need for
the Commonwealth to provide the type of evidence that would have been
necessary to convict him in a trial. See Guilty Plea Colloquy, filed 1/4/18, at
2.

                                           -4-